        Case 3:20-cv-00200-JM-JJV Document 13 Filed 08/31/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

ANDREW C. NEAL, JR.                                                               PLAINTIFF
SCDC #8600

v.                            CASE NO: 3:20-cv-00200-JM-JJV

STATE OF ARKANSAS, et al.                                                      DEFENDANTS

                                           ORDER

       Having reviewed Plaintiff Andrew C. Neal, Jr.’s (“Plaintiff”) Amended Complaint (Doc.

No. 9) for screening purposes, 1 the Court concludes service is appropriate as to Plaintiff’s

conditions of confinement claim against Defendant Mark Counts and as to Plaintiff’s conditions

of confinement, equal protection, and retaliation claims against Defendant Serena Martin.

       IT IS, THEREFORE, ORDERED that the Clerk of the Court shall prepare Summons for

Defendants Counts and Martin. The United States Marshal shall serve a copy of the Amended

Complaint (Doc. No. 9), Summons, and this Order on each of them without prepayment of fees

and costs or security therefore. Service for Defendants should be attempted through the Sharp

County Sheriff’s Office, 30A Court Drive, Ash Flat, Arkansas 72513.

       DATED this 31st day of August 2020.



                                                    __________________________________
                                                    JOE J. VOLPE
                                                    UNITED STATES MAGISTRATE JUDG




1
  The Prison Litigation Reform Act (“PLRA”) requires federal courts to screen prisoner
complaints seeking relief against a governmental entity, officer, or employee. 28 U.S.C.
§ 1915A(a).
